DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/23/20, Applicant, on 12/23/20 and then 1/25/21, amended claims. Claims 31-35, 37-43, 45, 53-57, 59-78 are pending in the instant application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The previous 35 USC 112(a) rejections are withdrawn in light of the amendments removing the language (e.g. horizontal analysis and “calibrates to compensate for anomalies or divergences) in question.
The previous 35 USC 112(b) rejections are withdraw in light of the removal of “unmeasured characteristics”.
The 101 rejection for claims 31-38, 46-60 is now withdrawn at 2a, prong 2 based on the combination of limitations and additional elements of “logically associating the characteristics information with the agent in an agent repository… logically associating the plurality of agents with different control sessions”; “generating one or more outputs based on the characteristics information of the agent and a performance model, wherein the one or more outputs include a predicted expenditure amount”; “providing a 
The same reasoning for claim 31 being eligible is also applicable to new claims 61-78.
Some of the 101 rejections (Claims 39-45) were withdrawn previously. The 101 rejection in light of Applicant’s arguments (12/25/19, pages 17-18) and in light of the combination of additional elements at 2a, prong 2 of a network computer, transceivers, use of the self-referential database, self-referential identifiers, and client computers with transceivers communicating over the network. See also MPEP 2106.04(d)(1)(citing Enfish), and MPEP 2106.05(a)(Examples of improvements to computer functionality include self-referential database discussion).
New 112(a) and 112(b) rejections are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63 and 67-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 is dependent on claim 46, but claim 46 is cancelled. Claim 46 was an independent claim that was cancelled. Thus, there is insufficient antecedent basis for the “media” as there no longer are any “non-transitory storage media” claims. Examiner suggests cancelling claim 63, or amending it to properly depend from new independent claim 73. For purposes of applying prior art only, it is interpreted as depending from claim 73.
Claims 67 and 68 recite “first and second reportedly consumed amounts of normalized units.” There is insufficient antecedent basis for the limitation in claim 39, as this is a limitation in the other independent claims. For purposes of applying prior art only, it is interpreted as reciting “reportedly consumed amounts of normalized” as recited in claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-35, 38, 53-57, 60-61, 63-66, 69-77 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), and Publicover (US 2017/0201779) .
Concerning claim 31, Nissila discloses:
A method for improving performance criterion in a control session, wherein one or more processors (The “performance” refers to agent performance (paragraph 26 as published). Paragraph 72 states these can just be “performance metrics.” Paragraph 114 gives various examples of performance such as “expected weight loss per day.” Paragraph 119 as published even states explicitly the objective performance of the agent can be “weight loss.” Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors)
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose:
A method for improving performance criterion in a control session, wherein one or more processors “in a network computer perform the method by executing computer readable instructions”
Benefield discloses the limitations (Benefield – See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment, generally designated 100, in accordance with one embodiment of the present invention (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130); See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200.)
Nissila discloses:
the method comprising: 
obtaining characteristics information associated with an agent (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active); - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender).
Nissila in combination with Benefield discloses:
logically associating the characteristics information with the agent in an agent repository (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active) - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 28 - The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender), the agent repository logically associating characteristics information and metrics of a plurality of agents with respective ones of the plurality of agents (Applicant’s Specification page 39 - (par 110 as published) -  “In some embodiments, the metrics may represent or include resource consumption information (for example, amounts of resource types consumed in specific units, normalized units, or others), objective performance information (for example, rating indication of how well the agent performed one or more activities, how the agent felt during or after one or more activities, weight of the agent, or others), or others” - Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload. See par 27 – data stored in the heart rate monitor may be transferred to personal computer for further processing; see par 28 -  The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. Aerobic fitness corresponds to cardiovascular fitness (a measurement unit for describing oxygen uptake, usually 10-95 millilitres/kilogram/minute). At a particular exercise heart rate, the energy expenditure (in addition to basal metabolism) of a person who is in a poor physical condition is 33% lower than that of a person who is in normal condition), the agent repository logically associating the plurality of agents with different control sessions (page 53 of the specification (paragraph 128 as published) - In some of the various embodiments, metrics analysis engine 414 may analyze metrics associated with multiple active or completed control sessions and provide the results of the analysis to consumption control engine 412. Benefield – See par 18 - By connecting to the account of the individual, exercise machine 150 accesses a separate computer (not shown) that stores user information 156 and uploads physical activity data 159 for one or more individuals to physical activity and dietary service program 200. See par 34 - Through physical activity and dietary service client program 114, the user adds physical activity data 159 in order to improve the accuracy of recommendations from physical activity and dietary service program 200. See par 71 – physical activity and dietary service program 200 creates meal recommendation 122 based on purchase trends for multiple individuals);
generating one or more outputs based on the characteristics information of the agent and a performance model (page 39 of Applicant’s specification states that performance information can include “weight of the agent”; Nissila discloses the limitations – See par 3 - The Applicants are of the opinion that the best scientific basis for weight management is provided by energy balance control based on laws of thermodynamics, i.e. a person's energy expenditure is compared with the energy content of his food intake amount. If they are in balance, the person's weight remains unchanged. If the person's energy expenditure is greater than the energy content of his food intake, the person loses weight. If the energy content of the amount of food eaten by the person is greater than his energy expenditure, he gains weight. 
Nissila discloses a formulaic relationship between weight, energy expenditure, and energy from food intake (see par 3). In case Applicant does not interpret this as a “performance model”, Benefield also discloses the limitation.
“performance model” (Benefield – See par 16 - Fitness tracking device 140 stores and tracks the blood sugar levels with … meals, and/or physical activity (e.g., exercise) etc. as a table of blood sugar levels (e.g., blood glucose profile), as measurements are taken over the day and/or days to identify trends and patterns over time for incorporation in dietary plan 148 and to assist the individual to control sugar and/or insulin levels based on the patterns. For example physical activity and dietary service program 200 identifies low blood sugar occurs repeatedly after a specific workout. Therefore, physical activity and dietary service program 200, via user interface 142 suggests the individual check blood sugar levels after the workout and/or consume a snack. See par 44 – user information 116, 146 includes “type of athletic profile” (e.g. general fitness, triathlete, body builder, runner, swimmer) and “weight”; In one embodiment, physical activity and dietary service program 200 creates dietary plan 118 based on user information 116 and/or user information 146. For example, an individual identifies athlete type as a body builder; therefore, physical activity and dietary service program 200 creates dietary plan 118 to increase muscle mass and reduce body fat, while maintaining proper nutrition based on nutritional guidelines for the height, weight, and gender of the individual. [Benefield discloses a “model” as it is based on either patterns/trends (par 16) or the athletic performance of individuals to impact food/dietary recommendations (par 44)]; see par 81 – specific recommendations based on user completing a “weight lifting routine”)).
Nissila in combination with Benefield disclose:
generating one or more outputs based on the characteristics information of the agent and a performance model, “wherein the one or more outputs include a predicted expenditure amount” (Nissila – See par 28 - On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 54-55, FIG. 7 – output food amount and exercise instructions , and “generating the energy expenditure of the user”; see par 31 – one way of measuring workload is to use working day descriptions for estimating daily energy expenditure; Since Benefield disclosed for “performance model,” Benefield also discloses these limitations – See par 25 – user information 116 includes gender, weight, height, age, etc; See par 45-46 – BMR (basal metabolic rate) based on user information 116 and intensity level of activity; par 49 – Exercise intensity refers to how much energy is expended when exercising (i.e., a physiological measurement that expresses an energy cost of physical activities, defined as a ratio of a metabolic rate during a specific physical activity to a reference metabolic rate), and varies with each individual; par 51, 54 - Through user interface 112 and physical activity and dietary service client program 114, the individual manually enters an exercise activity with a duration, a perceived intensity level and/or an activity level associated with the physical activity (e.g., running is classified as vigorous activity). Physical activity and dietary service client program 114 utilizes the entered information with user information 116 to calculate the number of calories burned, however, the calories burned are an approximation due to the lack of actual monitored data), the predicted expenditure amount representing an amount of energy that the agent is predicted to expend per interval (Nissila – See par 28 - On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 54-55, FIG. 7 – output food amount and exercise instructions , and “generating the energy expenditure of the user”; see par 31 – one way of measuring workload is to use working day descriptions for estimating daily energy expenditure).

providing a consumption instruction to a client computer associated with the agent based on the first normalized-units amount of the first resource type and the second normalized-units amount of the second resource type, wherein the consumption instruction is provided to the client computer with a first communication modality (Nissila – par 54 - According to an embodiment, the method comprises the following inference: if the user's target weight is lower than his initial weight, the device is set to generate for the user food intake amount instructions that provide a daily energy content which is lower than the user's daily energy expenditure and exercise instructions which increase the user's energy expenditure
See also Benefield – See par 36 - In another embodiment, meal recommendations 122 may reside on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200. See par 39 - Physical activity and dietary service program 200 provides meal recommendation 122 … to make choices that coincide with dietary plan 118 or dietary plan 148 while also incorporating physical activity data 119 and/or physical activity data 149 (i.e., determines an appropriate food and/or beverage to consume based on nutritional content, type of physical activity, calories remaining for consumption, etc. to meet dietary goals, medical conditions, etc.); 
obtaining metrics associated with the agent for the first period, the metrics for the period that are based on the consumption instruction and a monitoring of the agent, the Applicant’s Specification page 6 (par 32 as published) – metrics may include performance feedback that include a values of a measured agent characteristic; Applicant’s Specification page 39 (par 110 as published) - Metrics may represent or include resource consumption information; or page 28 (paragraph 95 as published) – agent characteristic include… activity rating on a scale; ). Nissila – See par 58 – embodiments with reference to device (measuring heart rate); According to an embodiment the method further comprises: taking into account the user's physical activity when generating his energy expenditure. According to an embodiment the method further comprises: generating with the device a long-term average of the user's physical activity, which is taken into account when food intake amount and exercise instructions are generated; See par 60 - At predetermined intervals, for example daily [which can be the  same interval as the predicted expenditure amount], weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight and the user's current weight received and stored earlier (the weight at the end of the previous monitoring period), the metrics for the Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight and the user's current weight received and stored earlier (the weight at the end of the previous monitoring period; See also Benefield – See par 69 - Physical activity and dietary service program 200 compares the meals (e.g., possible food selections) included within menu information 166 to the calculated overall number of calories, adjusted overall number of calories, or remaining allowed number of calories for consumption; Based on the analysis of the available meal options with respect to dietary plan 118, physical activity and dietary service program 200 identifies available meal options within menu information 166 that meet nutritional requirements and/or are within a tolerance (e.g., within plus or minus 5% of each fuel type, remains within the percentage intake of carbohydrates, fat, and protein depending on gender, etc.).);
associated with the agent for a second period, the metrics for the second period being based on the consumption instruction and the monitoring of the agent, the metrics for the second period being associated with one or more intervals in a plurality of intervals in the second period, the one or more intervals in the second period being associated with a second phase in the second period (Nissila – See par 29 - When generating the user's energy expenditure, the control unit 100 is configured to take into account the measured physical activity of the user. The activity unit 114 can be implemented by means of a sensor measuring the user's activity. The sensor may be an acceleration sensor, for example, placed into the device. See also par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720 [thus, Nissila already discloses entering the data at multiple “intervals”]), 
Nissila discloses in par 27 – that heart rate data is transferred to a personal computer for further processing. Nissila discloses recording the food intake amounts, which corresponds to “consumed amounts of normalized units of a resource type” (See par 60). It is unclear if this is logically associated in the repository as the claim recites:
“logically associating the metrics for the first period and the metrics for the second period with the agent in the agent repository.”
Benefield discloses the limitations (Benefield – See par 29, 39 – assist individual to perform activity (track calories consumed); See par 67 - physical activity and dietary service program 200 adjusts the remaining allowed number of calories for consumption with meal information and/or physical activity data 119 until the end of the specified time period (e.g., user goes to bed and begins a new day, calories allowed within a time period of for a meal, time period associated with between meals, etc).
Nissila in combination with Benefield discloses:
generating an expected objective performance based on one or more portions of the obtained metrics for the first period including the first total reportedly consumed amount (Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts); See also Benefield par 69 - Based on the analysis of the available meal options with respect to dietary plan 118, physical activity and dietary service program 200 identifies available meal options within menu information 166 that meet nutritional requirements and/or are within a tolerance (e.g., within plus or minus 5% of each fuel type, remains within the percentage intake of carbohydrates, fat, and protein depending on gender, etc, one or more portions of the obtained metrics for the second period, and a duration between the first phase in the first period and the second phase in the second period (Applicant’s specification page 43 - an average expected objective performance per interval (for example, an average expected weight loss per day, an average expected weight gain per day) – Nissila See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716 [duration is thus daily, weekly, or any other frequency]; See par 63 - In block 722 the routine checks whether the change in the user's weight corresponds to the ratio of the energy expenditure, generated in 710, to the food intake amounts, entered in 712 (also taking into account missing data, if any, estimated in 718); see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program. For example, if the weight loss has taken place at the planned rate, no action needs to be taken in 726. On the other hand, if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726.); 
comparing the expected objective performance to a difference between one or more portions of the obtained metrics for the first period and one or more portions of the obtained metrics for the second period (Nissila – See par 64- If the comparison made in block 722 [weight change corresponds to data] produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted).
modifying the predicted expenditure amount based on the comparison to increase a correlation between the one or more outputs and the obtained metrics for the second period (Applicant’s specification par 120 as published states
 “In some of the various embodiments, modifying the predicted interval energy expenditure amount in a control session for an agent (or the modified predicted interval energy expenditure amount if system 400 has been calibrated one or more times in the control session for the agent) by reducing the predicted interval energy expenditure amount may reduce the magnitude of the one or more outputs and may increase the objective performance of the agent (for example, weight loss), thereby increasing the performance criterion of the value of the correlation coefficient and the performance criterion of the absolute value of the correlation coefficient (for example, bringing the value of the correlation coefficient closer to positive one). In other embodiments, modifying the predicted interval energy expenditure amount by increasing the predicted interval energy expenditure amount may increase the magnitude of the one or more outputs and may increase the objective performance of the agent (for example, weight gain).”)

Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program. if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured; See also Benefield See par 49 - In step 204, physical activity and dietary service program 200 tracks user activity (e.g., physical activity data 119, physical activity data 149, and/or physical activity data 159) and an exercise intensity level – energy expended varies with each individual; The exercise intensity and heart rate of the individual effects the order of fuel recruitment (i.e., determines whether the calories expended come from carbohydrates, fat, or protein) that a body utilizes and adaptations the body makes after exercise; See FIG. 2, 210 (meal recommendation) after looking at “tracked user activity and level” 204);
providing a modified consumption instruction to the client computer based on the modified predicted expenditure amount (Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure.)
Nissila discloses that the “device” generates the food intake amount instructions (See par 54). Benefield discloses having meal recommendations on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (See par 36). However, Nissila and Benefield do not explicitly disclose:
wherein the modified consumption instruction is provided to the client computer with a second communication modality that is different than the first communication modality based on availability of the first and second communication modalities, wherein execution of the computer readable instructions prevents duplicate modified consumption instructions when switching communication modalities.
Publicover discloses the limitations (Publicover 2017/0201779 – See par 72 – Content may include… video, words; content is a continuum including “targeted advertising.” See par 92 – First device – initial device a user engages with in a content consumption session whose content may be superseded by the addition of one or more alternate devices. See par 138 -  In the event that connectivity is lost between the First Device and the Arkiïs™ Content servers, the Arkiïs™ Content feed being broadcast may automatically fail over to any Alternate Devices (e.g., smartphones) that are synchronized with the First Device. Such connectivity loss may be detected in many ways including: explicit designation by the User on their Alternate Device (disclosing the “switching”), the failure of the First Device to respond to a ping-like request in a reasonable time period, or the loss of ability for the Alternate Device to see the First Device such as on a local Wi-Fi network (disclosing the “switching”). See par 334 - Another commercial targets her on her way home from the Gym (as detected by her smartphone's location and movement monitored by her Yelp app that is connected to her Arkiïs™ Profile on the Arkiïs™ servers) and is for a new yogurt shop that just opened around the corner from the gym where she is now and that serves high-protein non-fat yogurt and offers her a full serving for free for coming by in the next fifteen minutes).
Both Nissila and Benefield are directed to obtaining activity data from users (See Nissila par 29; Benefield FIG. 2, 204, par 14, 18, 33) and thus are analogous art to the claimed invention. 1) Nissila discloses that there can be even a plurality of processors (See par 17-18). Benefield improves upon Nissila by explicitly disclosing that there is a distributed data processing environment (par 11-12) with computer executable instrutions at a server for implementing the embodiments, e.g. meal recommendation (See par 30, 35)). One of ordinary skill in the art would be motivated to further include computers communicating over a network to efficiently improve upon the multiple processors disclosed in Nissila. 2) Nissila discloses having a formulaic relationship between weight, energy expenditure, and energy from food intake (See par 3) and estimating energy expenditure (par 28, 31, 54-55). Benefiled improves upon Nissila by 
 to further explicitly include 1) computers/processors communicating wirelessly; 2) estimating energy expenditure based on characteristics of the user and a model (Benefield par 28, 31, 54-55); 3) number of grams or servings for recommended food and 4) remaining fuel types as disclosed in Benefield, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Nissila, Benefield, and Publicover are directed to obtaining activity data from users (See Nissila par 29; Benefield FIG. 2, 204, par 14, 18, 33; Publicover par 334 – activity of exercising) and thus are analogous art to the claimed invention. Nissila discloses that the “device” generates the food intake amount instructions (See par 54). Benefield discloses having meal recommendations on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (See par 36). Publicover improves upon Nissila and Benefield by explicitly disclosing that advertising of content (i.e. Nissila par 54 – food intake amount instructions; Beneifled - meal recommendations 122; Publicover – par 334- content can be “high protein yogurt”) can be sent to an “alternate device” due to fail over, designation, or loss of ability to see a first device on a wi-fi network. One of ordinary skill in the art would be motivated to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having recommended energy content of a daily food intake amount (See par 32) in Nissila and the meal recommendations in Benefield to further explicitly include delivering the content to an alternate device based on fail over, designation, or loss of ability to see a first device on a wi-fi network as disclosed in Publicover, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
	
Concerning independent claim 53, Nissila and Benefield and Publicover disclose:
A network computer for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software).

Benefield discloses:
one or more transceivers that communicate over a network (Benefield – See FIG. 3 – 310, 320, 318 ; par 91 - communications unit 310, in these examples, provides for communications with other data processing systems or devices. In these examples, communications unit 310 includes one or more network interface cards. Communications unit 310 may provide communications through the use of either or both physical and wireless communications links; See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment, generally designated 100, in accordance with one embodiment of the present invention (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130)); 
memory that stores instructions (Benefield – See par 13 – client device 110 may also represent server computing system utilizing multiple coputers are a server system; See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200; see par 89 - dietary service program 200 may be stored in persistent storage 308 and in memory 306 for execution and/or access by one or more of the respective computer processor(s) 304), 
Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software.)
The remaining limitations in claim 53 are similar to claim 31. Examiner notes some of the limitations are worded slightly broader in claim 53 than claim 31. Thus, claim 53 is rejected for the same reasons as claim 31. It is obvious to combine Nissila and Benefield and Publicover for the same reasons disclosed in claim 31.

Concerning independent claim 73, Nissila and Benefield and Publicover disclose:
A network computer for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software).
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose limitations.
Benefield discloses:
one or more transceivers that communicate over a network (Benefield – See FIG. 3 – 310, 320, 318 ; par 91 - communications unit 310, in these examples, provides for communications with other data processing systems or devices. In these examples, communications unit 310 includes one or more network interface cards. Communications unit 310 may provide communications through the use of either or both physical and wireless communications links; See par 11, FIG. 1 – same as rejection of claim 53 above - (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130)); 
memory that stores instructions (Benefield –See par 35 – same as claim 53 rejection above), 
one or more processors that execute instructions that cause the one or more processors to performs actions comprising (Nissila – see par 7-8 – same as rejection of claim 53 above)
The next limitations in claim 73 (i.e. “obtaining characteristics…” on page 15, line 9 – page 16 “providing a modified consumption instruction to the client computer based on the modified predicted expenditure amount”) are similar to claim 31. Thus, these limitations identified by page and line number in claim 73 are rejected for the same reasons as claim 31. 
Nissila, Beneifled, and Publicover disclose:
a client computer (See also Benefield – See par 36 - In another embodiment, meal recommendations 122 may reside on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200.), comprising: 
Benefield – See par 13, FIG. 1- Client device 110 may be a web server or any other electronic device or computing system capable of processing program instructions and receiving and sending data. In some embodiments, client device 110 may be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with network 130); 
memory that stores instructions (Benefield –See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200; see par 89 - dietary service program 200 may be stored in persistent storage 308 and in memory 306 for execution and/or access by one or more of the respective computer processor(s) 304); and 
one or more processors that execute instructions associated with the client computer that cause the one or more processors of the client computer to perform actions (Nissila - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software; Benefield – See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment), the actions comprising: 
	receiving the first consumption instruction with a first communication modality (same as in rejection of claim 31 - Nissila – par 54 - According to an embodiment, the method comprises the following inference: if the user's target weight is lower than his initial weight, the device is set to generate for the user food intake amount instructions; See also Benefield – See par 36 - In another embodiment, meal recommendations 122 may reside on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200. See par 39);
monitoring one or more actions of the agent (Nissila, See FIG. 1-2, par 17 - the device comprises a control unit 100 for controlling the device and a user interface 102 coupled to the control unit 100 for entering input information and for obtaining output information); and 
providing one or more portions of the metrics for the first period and one or more portions of the metrics for the second period based on the monitored actions of the agent (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described); and 
receiving the modified consumption instruction with a second communication modality that is different than the first communication modality based on availability of the first and second communication modalities, wherein execution of the computer readable instructions associated with the client computer prevents duplicate modified consumption instructions when switching communication modalities (Publicover 2017/0201779 – same as in rejection of claim 31 - See par 72;  See par 92 – First device – initial device a user engages with in a content consumption session whose content may be superseded by the addition of one or more alternate devices. See par 138 -  In the event that connectivity is lost between the First Device and the Arkiïs™ Content servers, the Arkiïs™ Content feed being broadcast may automatically fail over to any Alternate Devices (e.g., smartphones) that are synchronized with the First Device. Such connectivity loss may be detected in many ways including: explicit designation by the User on their Alternate Device (disclosing the “switching”), the failure of the First Device to respond to a ping-like request in a reasonable time period, or the loss of ability for the Alternate Device to see the First Device such as on a local Wi-Fi network (disclosing the “switching”). See par 334 – offer for high-protein non-fat yogurt).
It is obvious to combine Nissila and Benefield and Publicover for the same reasons disclosed in claim 31.

	Concerning claim 32, Nissila discloses:
The method of claim 31, wherein generating an expected objective performance comprises: 
generating an expected objective performance per interval based on one or more portions of the obtained metrics for the first period and one or more portions of the obtained metrics for the second period (Nissila – see par 37 - This embodiment allows the user to monitor the amount of exercising he has already carried out (expressed as energy expenditure or as training time) to expend the energy amount required by the exercise instructions. It can also be used to show how much more exercising would be needed to reach the target. Here a suitable duration for the predetermined period is one week, but periods of different durations, such as 24 hours, several weeks, or one month, can also be applied, when necessary.); and 
generating the expected objective performance based on the expected objective performance per interval and a number of intervals between the first phase in the first period and the second phase in the second period (page 39 of Applicant’s specification states that performance information can include “weight of the agent”; - Nissila – See par 31 - One way of measuring workload is to use working day descriptions for estimating daily energy expenditure. For a male of 75 kilograms, 30% could equal to 650 kilocalories per day. It is also possible to restrict the total duration of the program to six months, for example; see par 37 - This embodiment allows the user to monitor the amount of exercising he has already carried out (expressed as energy expenditure or as training time) to expend the energy amount required by the exercise instructions. It can also be used to show how much more exercising would be needed to reach the target. Here a suitable duration for the predetermined period is one week, but periods of different durations, such as 24 hours, several weeks, or one month, can also be applied, when necessary; See par 39 -  the control unit 100 is configured to generate a long-term average of the change in the user's weight, the average being taken into account when food intake amount instructions and exercise guidance are generated. The duration of a monitoring period used for producing the average may be 1 to 4 weeks, for example).
Claims 54 and 74 recite similar limitations as claim 32 and are rejected for the same reasons.

	Concerning claim 33, Nissila discloses:
The method of claim 31, wherein modifying the predicted expenditure amount comprises: 
generating an objective performance divergence per interval based on the comparison (Applicant’s specification page 47 - The modification may calibrate one or more components of system 400 to compensate for one or more divergences in an agent's interpretation of the resource consumption instructions, the agent's recording of consumption information, makeup anomalies or divergences associated with the agent (for example, manufacturing or genetic variances from an average agent of the agent type having the agent characteristics information), or others, without requiring system 400 to engage in more computationally expensive modelling to identify and directly address the one or more divergences – Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: generating with the device a long-term average of the change in the user's weight, the average being taken into account when food intake amount and exercise instructions are generated; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program. if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured)); and 
modifying the predicted expenditure amount by a value of the objective performance divergence per interval (independent claim 31 now amended to state that “predicted expenditure amount” is per interval; Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: generating with the device a long-term average of the change in the user's weight, the average being taken into account when food intake amount and exercise instructions are generated; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program. if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured).
It would be obvious to combine Nissila with Benefield for the same reasons as discussed above with regards to claim 31.
Claims 55 and 75 recite similar limitations as claim 33 and are rejected for the same reasons.

Concerning claim 34, Nissila discloses:
The method of claim 31, wherein obtaining the metrics for the first period comprises: 
determining that the one or more intervals in the first period are one or more complete intervals in the first period based on resource consumption information being obtained for each intake in each of the one or more intervals (Applicant’s specification page 34 states “resource types (for example, one or more gasolines, fuel stabilizers, oil additives, proteins, carbohydrates, fats, vegetables, or others – Nissila – See par 55 - After block 708 the method is divided into blocks that are executed in parallel: in block 710 the device is used for generating the energy expenditure of the user, in 712 the food intake amount of the user is received via the user interface of the device;) and based on objective performance information being obtained for each of the Nissila – See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720. If the device has not been used all that meticulously but still sufficiently well, the routine may proceed to block 718, where missing data is estimated. If the use of the device is considered to be poor, the routine proceeds from block 716 to block 726. Quality can be considered perfect at 90-100% use, good at 60-90% use and poor at less than 60% use, for example); and 
determining that the first period is a qualifying period based on a quantity (Nissila – par 60 – 60% - i.e. 60 out of 100 times means the quality is good) of the one or more complete intervals in the first period meeting or exceeding a threshold (Nissila – See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720. If the device has not been used all that meticulously but still sufficiently well, the routine may proceed to block 718, where missing data is estimated. If the use of the device is considered to be poor, the routine proceeds from block 716 to block 726. Quality can be considered perfect at 90-100% use, good at 60-90% use and poor at less than 60% use (i.e. 60 intervals complete out of 100 intervals/periods), for example).


	Concerning claim 35, Nissila discloses:
The method of claim 31, wherein generating the expected objective performance comprises: 
determining a quantity of complete intervals in the one or more intervals in the first period based on a quantity of intervals in the one or more intervals in the first period for which resource consumption information has been obtained for each intake (Applicant’s specification page 34 states “resource types (for example, one or more gasolines, fuel stabilizers, oil additives, proteins, carbohydrates, fats, vegetables, or others – Nissila – See par 55 - After block 708 the method is divided into blocks that are executed in parallel: in block 710 the device is used for generating the energy expenditure of the user, in 712 the food intake amount of the user is received via the user interface of the device) and for which objective performance information has been obtained (Nissila – See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720. If the device has not been used all that meticulously but still sufficiently well, the routine may proceed to block 718, where missing data is estimated. If the use of the device is considered to be poor, the routine proceeds from block 716 to block 726. Quality can be considered perfect at 90-100% use, good at 60-90% use and poor at less than 60% use, for example);
determining that the quantity of complete intervals in the first period fails to meet or exceed a threshold (Nissila – See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720. If the device has not been used all that meticulously but still sufficiently well, the routine may proceed to block 718, where missing data is estimated. If the use of the device is considered to be poor, the routine proceeds from block 716 to block 726. Quality can be considered perfect at 90-100% use, good at 60-90% use and poor at less than 60% use, for example); 
obtaining metrics for a third period, the metrics for the third period being based on the consumption instruction and a monitoring of the agent, the metrics for the third period being associated with a quantity of complete intervals in the third period, the complete intervals in the third period being associated with a third phase in the third period, the quantity of complete intervals in the third period meeting or exceeding the threshold (Nissila – See FIG. 7, par 60 – if use of device for monitoring is poor, less than 60% use, the device proceeds from 716 “check follow-up” to 726 “update weight management program; See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720. If the device has not been used all that meticulously but still sufficiently well, the routine may proceed to block 718, where missing data is estimated. If the use of the device is considered to be poor, the routine proceeds from block 716 to block 726. Quality can be considered perfect at 90-100% use, good at 60-90% use and poor at less than 60% use, for example; See par 67, FIG. 7 – from 726, back to output 708 food amount and exercise instructions, then back to 716 (meaning additional data collected to get >60% of use)); and 
generating the expected objective performance based on one or more portions of the obtained metrics for the third period, one or more portions of the obtained metrics for the second period, and a duration between the second phase in the second period and the third phase in the third period (Nissila – See par 37 - This embodiment allows the user to monitor the amount of exercising he has already carried out (expressed as energy expenditure or as training time) to expend the energy amount required by the exercise instructions. It can also be used to show how much more exercising would be needed to reach the target. Here a suitable duration for the predetermined period is one week, but periods of different durations, such as 24 hours, several weeks, or one month, can also be applied, when necessary. See par 39 -  the control unit 100 is configured to generate a long-term average of the change in the user's weight, the average being taken into account when food intake amount instructions and exercise guidance are generated. The duration of a monitoring period used for producing the average may be 1 to 4 weeks, for example).
Claims 57 and 77 recite similar limitations as claim 35 and are rejected for the same reasons.

Concerning claim 38, Nissila discloses:
The method of claim 31, wherein the metrics for the first period and the metrics for the second period are obtained from a client computer of the agent (Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight).
Claims 60 recite similar limitations as claim 38 and are rejected for the same reasons.

Concerning claim 61, Nissila and Benefield disclose:
The method of claim 31, wherein the predicted expenditure amount includes an amount of calories (Nissila par 31 looking at a user’s energy expenditure and that the difference of expending 12.5% more energy is “2450 kilocalories per week.”; See also Benefield par 17 - Additionally, physical activity and dietary service program 200 utilizes heart rate, intensity levels, physical activity data 149, and/or user information to calculate a number of calories burned (e.g., expended by the individual to perform the activity; See par 51, 54 - the calories burned are an approximation due to the lack of actual monitored data).
Claims 63 and 64 recite similar limitations as claim 61 and are rejected for the same reasons.

Concerning claim 65, Nissila and Benefield disclose:
The method of claim 31, wherein the first and second reportedly consumed amounts of specific units include amounts of metric system units, amounts of United States customary system units, or amounts of imperial system units (paragraph 27 as published states “specific units" refers to units of measurement in a system of measurement that defines the units and the relationships between them, with the measurement system being nationally or internationally agreed upon by one or more government bodies. Examples of specific units include grams, meters, liters, or others in the metric system, pounds, feet, gallons, or others in the United States customary system (USCS or USC), or pounds, feet, gallons, or others in the imperial system. – Nissila discloses the specific amounts – See par 24 - The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules (calories are in the US Customary system – See Hargrove, James L (2007). "Does the history of food energy units suggest a solution to "Calorie confusion"?". Nutrition Journal, Vol. 6, No. 44, pages 1-11; Note: Benefield also discloses – See par meal recommendation 122, which is the breakfast sandwich, which contains 300 total calories, 12 g of fat, 29 g of carbohydrates, and 18 g of protein (Applicant’s specification states grams are in the US customary system), wherein the normalized units first and second reportedly consumed amounts of normalized units include quantities of serving sizes. (Benefield - See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements).
It is obvious to combine Nissila and Benefield for the same reasons disclosed in claim 31.
Claims 69 and 71 recite similar limitations as claim 65 and are rejected for the same reasons.

Concerning claim 66, Nissila and Benefield disclose:
The method of claim 31, wherein the first and second reportedly consumed specific-units amounts include amounts of mass (Benefield – See par 82 - physical activity and dietary service program 200 retrieves the amount of fuel types to consume (e.g., 67 g of fat, 290 g of carbohydrates, 50 g of protein, and) within dietary plan 118. Physical activity and dietary service program 200 determines the individual may consume an additional 1700 calories (e.g., remaining number of allowed calories for consumption) comprised of 55 g of fat, 261 g of carbohydrates, and 42 g of protein (e.g., remaining nutritional content) (Grams discloses “amounts of mass”)), and the first and second reportedly consumed normalized-units amounts include amounts of volume or quantities of pieces (Benefield - See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements).
Claims 70 and 72 recite similar limitations as claim 66 and are rejected for the same reasons.

Claims 37, 59, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), and Publicover (US 2017/0201779), as applied to claims 31-35, 38, 53-57, 60-61, 63-66, 69-77  above, and further in view of Raviv (WO 2016/065463).  

“The method of claim 31, further comprising providing one or more alerts to one or more performance monitors based on the comparison indicating that one or more metrics for the first period or the second period diverged from one or more expected values by an amount that meets or exceeds one or more thresholds.”
Raviv discloses the limitations (Raviv – See page 8, 1st paragraph - The graph in figure 2 illustrates a personal diet reference model for a user with the goal of moderate weight loss of 1-2 pounds a week. The target level (f2c) provides the expected median range of triglyceride levels during every category of time during the day, for example the target triglyceride levels for this person to reach his goals in category of time (f2f) is in the range of 175 and 200; See page 8, 2nd-3rd paragraphs- trigger alerts based on upper threshold f2a of triglyceride levels and lower threshold f2b for diet and activity guidance to help the user balance his diet).
It would have been obvious to combine Nissila, Benefield, and Publicover for the same reasons as stated above with regards to claim 31. In addition, Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Raviv improves upon Nissila, Benefield, and Publicover by explicitly disclosing alerts based on tri-glyceride threshold levels where the alerts are for diet and activity guidance (See page 8). One of ordinary skill in the art would be motivated to further include 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake and exercise instructions (See par 39, 65) in Nissila, Benefield, and Publicover to further explicitly include alerts based on data being outside of threshold amounts as disclosed in Raviv, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 59 and 78 recite similar limitations as claim 37 and are rejected for the same reasons.
	
Claims 39-43, 62, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348) and further in view of Miller-Kovach (US 2015/0285776) and Saulet (US 2010/0198605).  
Concerning independent claim 39, Nissila and Catt disclose:
A system for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software), the system comprising: 
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose:
a network computer, comprising: 
one or more transceivers that communicate over a network; 
memory that stores instructions; and 
one or more processors that execute instructions associated with the network computer that cause the one or more processors of the network computer to perform actions, the actions comprising
Catt discloses the limitations:
a network computer (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC), comprising: 
one or more transceivers that communicate over a network (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC.); 
memory that stores instructions (Catt – See par 27 -  In most practical realisations, this library will be stored in a computer memory device, such as a semi-conductor memory or disk memory.); and 
Nissila - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software) associated with the network computer that cause the one or more processors of the network computer to perform actions (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC; see par 58 - he data was read by a PIC18LF2520-I/ML microcontroller where it was formatted and time stamped prior to wireless transmission via a CSR BlueCore BC358239A-INN-E4 chip and associated antenna either to a Bluetooth enabled PC or hand held computer with appropriate data reception software. Software in a PC computer (MATLAB) is configured to perform calibration and analysis as will be described in more detail below to produce estimates of energy expenditure).
Nissila discloses:
obtaining characteristics information associated with an agent (Same as Nissila in claim 31 - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender); 
logically associating the characteristics information with the agent in an agent repository (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active) - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 28 - The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender), the agent repository including a self-referential database that includes agent data objects that have … identifiers and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload. See par 27 – data stored in the heart rate monitor may be transferred to personal computer for further processing; see par 28 -  The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. Aerobic fitness corresponds to cardiovascular fitness (a measurement unit for describing oxygen uptake, usually 10-95 millilitres/kilogram/minute). At a particular exercise heart rate, the energy expenditure (in addition to basal metabolism) of a person who is in a poor physical condition is 33% lower than that of a person who is in normal condition.
In light of Catt being applied below, Catt also discloses the limitations here - Catt – See par 43 - Such unit or units may contain all or part of the other means for carrying out the frequency analysis, classification and final calculation to obtain the energy expenditure indicator. Any such module or modules may also be provided with means for inputting, e.g. keypad, one or more parameters which may also be employed in the calculation to obtain the energy expenditure indicator, such as body weight and age of subject (disclosing “characteristics”); See par 76 - A more sophisticated approach is to compute the typical characteristic histograms from a range of humans participating in the selected activities and to compare observed histograms for `goodness of fit`. This can reasonably be calculated by calculating the residual sum of the squares of the differences between individual bins for each activity type and classifying the activity to that for which the minimum difference is observed. See par 77 – Once activities have been classified according to type, it is possible to generate an estimate of energy expenditure for that activity. See par 88 - For a given determination of the class of exercise being undertaken, until the next evaluation and classification is undertaken, it was assumed that the exercise being undertaken was that corresponding to the classification of the stored data set from the library according to the rule developed above. According to which class of activity is thereby identified, the measurement data from the transducer was then processed to give a calculation of energy expenditure.);
the agent repository including a “self-referential database that includes agent data objects that have self-referential identifiers and characteristics information associated with respective ones of the plurality of agents,” the agent repository logically associating the plurality of agents with different control sessions
Catt discloses:
the agent repository including a “…database that includes agent data objects that have… identifiers and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions” (Applicant’s specification in par 149 as published states that “data objects” can include relationships, such as “activity types” or “activities”; Catt discloses the limitations based on broadest reasonable interpretation in light of the specification - See Catt par 36 - By calculation of particular patterns and comparison to known reference patterns acquired from a population or from the individual, periods of movement and rest can be classified. Such methods can be compatible with extended periods of monitoring (hours, days or weeks) between battery recharge (replacement) and in the storage on the device in a compact form of the activity intensity (integrated acceleration for a time period (epoch)) and a characteristic identifier of the dominant activity for the epoch (e.g. walking, typing, shopping etc). See par 72-74 – activities can be discriminated from one another; similar rules can be devised and applied to other histograms in this sequence with reasonable satisfaction but z.sub.t.sup.2/r.sub.t.sup.2 versus x.sub.t.sup.2/r.sub.t.sup.2 most easily discriminates for these activities. Thus for any set of activities and population of individuals with allowance for the specific filtering and signal properties of the triaxial accelerometer can a method be devised with this approach; see par 75 - The threshold values described above can again be stored in a simple look up table such that the logical rules as explained can be applied to any new data epoch for real-time classification.)
Nissila discloses having a “database” for converting food intake amount into energy content (See par 23), “storing data” from a heart rate monitor for further processing (See par 27), and generating energy expenditure of a user in 710 as well as looking at food intake in 712 and looking at energy content from a database of the device (See par 55). Catt discloses using characteristic identifiers for dominant activities (see par 39) and having “look-up tables” for classifying the activities (see par 69, 75). However, Nissila and Catt do not explicitly disclose using a “self-referential database.”

the agent repository including a “self-referential database” that includes agent data objects that have “self-referential identifiers” and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions (Saulet See par 43-47 – referential database obtained and stored in a computer for filtering the requirements of the consumers, where the filter is applied to the computer, and the constraints relate to the consumer(s) and optimized in terms of dietary and nutritional values; see par 51 - the referential database evolves as a function of at least one of the following parameters: the latest dietary, nutritional or therapeutic discoveries, new methods of preparation or cooking, changes in the availability of commodities; See par 58-64 – database of recipes and meals constructed as function of age of individuals; and par 64 – “type of activity (sedentary, low physical activity, average physical activity, high physical activity, or sporting)).
Nissila, in combination with Catt and Saulet disclose:
generating one or more outputs based on the characteristics information of the agent in the self-referential database (Saulet See par 43-47 – referential database obtained and stored in a computer for filtering the requirements of the consumers, where the filter is applied to the computer, and the constraints relate to the consumer(s) and optimized in terms of dietary and nutritional values; See par 58-64 – database of recipes and meals constructed as function of age of individuals and activity of users) and a performance model (page 39 of Applicant’s specification states that performance information can include “weight of the agent”; Nissila discloses the limitations – See par 3 - The Applicants are of the opinion that the best scientific basis for weight management is provided by energy balance control based on laws of thermodynamics, i.e. a person's energy expenditure is compared with the energy content of his food intake amount. If they are in balance, the person's weight remains unchanged. If the person's energy expenditure is greater than the energy content of his food intake, the person loses weight. If the energy content of the amount of food eaten by the person is greater than his energy expenditure, he gains weight. Nissila discloses a formulaic relationship between weight, energy expenditure, and energy from food intake (see par 3). In case Applicant does not interpret this as a “performance model”, Catt also discloses the limitation: “performance model” (Catt – See par 43 - Any such module or modules may also be provided with means for inputting, e.g. keypad, one or more parameters which may also be employed in the calculation to obtain the energy expenditure indicator, such as body weight and age of subject. See par 77 – Once activities have been classified according to type, it is possible to generate an estimate of energy expenditure for that activity).
Nissila in combination with Catt discloses:
wherein the one or more outputs include a predicted expenditure amount (Nissila – See par 28 - On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 54-55, FIG. 7 – output food amount and exercise instructions , and “generating the energy expenditure of the user”; see par 31 – one way of measuring workload is to use working day descriptions for estimating daily energy expenditure; In case Applicant has a different interpretation, see also Catt – See par 79 - Typically such estimates will generate estimates of energy expenditure for walking or running at different speeds. A common approach to interpreting accelerometer data has been to associate the cumulative sum of the absolute value of r.sub.t for an epoch (e.g. typically 1, 2, 5 or 10 minutes) or some related measure (mean resultant over time for instance) and to map this against energy expenditure. See par 117-118 - Simple algorithms to detect such maxima and minima within acceptable time windows can readily be coded for execution by a microprocessor. Information can then be combined with the general class of the physical activity (and potentially also with the measured intensity of the resultant or individual signals) to not only classify the activity but generate improved estimates of the level of energy expenditure and determine the duration of specific activities undertaken by an individual within a population during waking and resting periods).
Nissila, in combination with Catt discloses:
providing a consumption instruction to the agent based on the predicted expenditure amount (Same as Nissila in claim 31 above – citing Nissila – par 54); 
obtaining metrics associated with the agent for a first period, the metrics for the first period being based on the consumption instruction and a monitoring of the agent, the metrics for the first period being associated with one or more intervals in a plurality of intervals in the first period, the one or more intervals in the first period being Same as claim 31 above – citing Nissila – See par 58; See par 60); 
obtaining metrics for a second period, the metrics for the second period being based on the consumption instruction and the monitoring of the agent, the metrics for the second period being associated with one or more intervals in a plurality of intervals in the second period, the one or more intervals in the second period being associated with a second phase in the second period (Same as Nissila above – citing Nissila – See par 29; See also par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720 [thus, Nissila already discloses entering the data at multiple “intervals”]).
Nissila in combination with Catt discloses:
generating an expected objective performance based on one or more portions of the obtained metrics for the first period, one or more portions of the obtained metrics for the second period, and a duration between the first phase in the first period and the second phase in the second period (Same as in claim 31 above – citing Nissila See par 60; See par 63; see par 66); 
comparing the expected objective performance to a difference between one or more portions of the obtained metrics for the first period and one or more portions of the obtained metrics for the second period (same as in claim 31 – citing Nissila – See par 64);
modifying the predicted expenditure amount based on the comparison to increase a correlation between the one or more outputs and the obtained metrics for the second period (Applicant’s specification page 47 - The modification may calibrate one or more components of system 400 to compensate for one or more divergences in an agent's interpretation of the resource consumption instructions, the agent's recording of consumption information, makeup anomalies or divergences associated with the agent (for example, manufacturing or genetic variances from an average agent of the agent type having the agent characteristics information), or others, without requiring system 400 to engage in more computationally expensive modelling to identify and directly address the one or more divergences - Nissila - See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted: see par 65 -The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure.  According to an embodiment the method further comprises: generating with the device a long-term average of the change in the user's weight, the average being taken into account when food intake amount and exercise instructions are generated; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program, if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured.);
providing a modified consumption instruction to the agent based on the modified predicted expenditure amount (Same as claim 31 above – citing Nissila See par 64; see par 65);
a client computer (Catt – See par 119 – present device), comprising: 
one or more transceivers that communicate over the network (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC); 
memory that stores instructions (Catt – See par 27 -  In most practical realisations, this library will be stored in a computer memory device, such as a semi-conductor memory or disk memory; see par 36 – storage on the device); and 
Nissila - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software; Catt – See par 43 - They may all be housed in a single unit or in separate units. Such unit or units may contain all or part of the other means for carrying out the frequency analysis, classification and final calculation to obtain the energy expenditure indicator. The latter functions may be carried out by suitable hard-wired circuitry and/or software in a microprocessor based apparatus. Any or all of these parts may also be housed in an apparatus having another primary function, such as a wrist watch, a mobile phone, portable music player or personal digital assistant (PDA).), the actions comprising: 
monitoring one or more actions of the agent (Nissila, See FIG. 1-2, par 17 - the device comprises a control unit 100 for controlling the device and a user interface 102 coupled to the control unit 100 for entering input information and for obtaining output information); and 
providing one or more portions of the metrics for the first period and one or more portions of the metrics for the second period based on the monitored actions of the agent (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described).
The amended limitations of claim 44 were previously rejected on page 73 of the previous rejection, referencing the rejection of claim 36 (page 50-58). Since claim 39 and 44 are not amended, but claim 36 is based on a rejection that is changed, the following is a re-print of the same citations applied in previous rejection of claim 44 (see claim 36, pages 50-58). 
Nissila discloses:
wherein the consumption instruction indicates one or more specific-units amounts for one or more of multiple resource types and normalized-units amounts for one or more of the multiple resource types.” (disclosing first alternative – specific; Nissila - See par 24 - The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. Other suitable measurement units can also be used and, when necessary, conversion formulae are devised to enable the comparison between the energy expenditure and the energy content of the food intake amount. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload; See par 28 -  On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 31 - Standing work, in turn, expends 12.5% more energy than seated work with requirement of moving around. For a male weighing 75 kilograms, for example, a difference of 12.5% equals 2450 kilocalories per week, which means a potential increase or loss of weight of 0.35 kilograms in a week. See par 64 -modifying food intake/exercise instructions based on changes in user’s weight). 
Miller-Kovach discloses the same limitations as well as the remaining limitations:
wherein the consumption instruction indicates one or more specific-units amounts for one or more of multiple resource types (Miller-Kovach – See par 40 – candidate food servings based on a human being’s metabolic efficiency in utilizing first and second nutrients therein as energy; candidate food servings based on energy contribution of each of protein content, carbohydrate content, and fat content (disclosing 3 resource types); See par 59 -  the protein energy data is represented as “PRO”, the carbohydrate energy data as “CHO” and the fat energy data as “FAT; See par 91 – relative healthfulness in first metagroup of beans, legumes; See par 99 – 2nd metagroup of beef, eggs, meats, pizza; See par 103 – 4th metagroup of cheese, dairy; See par 105 – 5th metagroup of breads and vegetables; see claim 2 – candidate food servings based on respective metagroups, each with nutritional data) and normalized-units amounts for one or more of the multiple resource types (Applicant’s specification page 5 states “As used herein, the term "normalized units" refers to units of measurement in a system of measurement that defines the units and, optionally, the relationships between them, with the measurement system being at least partially independent of nationally or internationally agreed upon standards of government bodies. Examples of normalized units include serving sizes…. For example, the FDA RACC tables suggest employing the normalized unit of a serving size to refer to an amount of fluid ounces or milliliters for juices, a number of cups for cereals, and a number of pieces for bagels.”; Miller-Kovach – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized], or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms [disclosing examples of “specific” in Applicant’s spec of pounds, liters, grams]. See par 161 - the consumer views 120 an integrated image including both a numeral representing an energy value of the food serving and an auxiliary image feature representing a further nutritional quality of the food serving. In certain ones of such embodiments, the further nutritional quality comprises the relative healthfulness of the candidate food serving. FIG. 15A wherein the numeral comprises an integer on a green background with a triangular border. In certain advantageous embodiments the color green is used to represent a favorable nutritional quality relative to other candidate food servings in a predetermined food group including the associated candidate food serving.)
Nissila in combination with Catt, Saulet, and Miller-Kovach discloses:
and obtaining metrics for the first period comprises: 
obtaining metrics that indicate reportedly consumed amounts of “specific units” [see Nissila, Catt, Saulet, and Miller-Kovach above] of one or more of the multiple resource types (Applicant’s specification page 34 states “resource types (for example, one or more gasolines, fuel stabilizers, oil additives, proteins, carbohydrates, fats, vegetables, or others Nissila – See par 55 - After block 708 the method is divided into blocks that are executed in parallel: in block 710 the device is used for generating the energy expenditure of the user, in 712 the food intake amount of the user is received via the user interface of the device  Since Miller applied below, Miller also applied here – See par 83 - the consumer can easily track food consumption throughout a period, such as a day or a week, (either manually or with the assistance of a data processing system) to ensure that a predetermined sum of the dietary data for the food consumed bears a predetermined relationship to a value of predetermined whole number benchmark data based on one or more of the consumer's age, body weight, height, gender and activity level.)
Nissila, Catt, and Saulet do not explicitly disclose switching the calculation between specific and normalized recommendation outputs.
Miller-Kovach discloses:
page 51 Applicant’s specification – “transformed;” “the number of normalized units per number of specific units may be standard based on the average or expected number for the matched resource type (for example, 25 grams [i.e. specific] of a resource that is a resource type of protein may equate to one serving [i.e. normalized] of protein or others” – Miller-Kovach 2015/0285776 – See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data; See par 58 - Food servings may be specified by weight, mass, size or volume, or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms. In China and Japan it is also appropriate to use a measure such as a standard mass or weight held by chopsticks when consuming food. ); and 
transforming the reportedly consumed amounts of normalized units of one or more of the multiple resource types into total reportedly consumed amounts of specific Applicant’s specification page 41 states - In some of the various embodiments, the reported interval average amounts of specific units for a consumed resource type may be divided by a ratio of the specific-units needs amount for the consumed resource type to the normalized-units needs amount for the consumed resource type, and the result may be added to the reported interval average amounts of normalized units for the consumed resource type to generate the total reported interval average amounts of normalized units for the consumed resource type. page 42 states – In some of the various embodiments, the total reported interval average amounts of normalized units for a consumed resource type may be multiplied by a conversion factor associated with the consumed resource type (for example, the total number of reportedly consumed carbohydrate servings multiplied by the average number of grams per serving of carbohydrates or others), and the result may be summed with the number of specific units for the consumed resource type that are expected to be included in the total reported interval average amounts of normalized units for each other consumed resource type (for example, the number expected based on one or more resource models 420 in resource model repository 418, such as resource model 700), thereby facilitating generating total reported interval average amounts of specific units for the consumed resource type; Miller-Kovach - 2015/0285776 – See par 58 - Food servings  (normalized – Specification says it can be a “number” of pieces of bagels) may be specified by weight, mass, size or volume, or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch" (pounds = same as “specific examples in Applicant’s spec – pounds), in Europe, it is more common to use units such as liters, deciliters, grams and kilograms (liters, grams = same as “specific” examples in Applicant’s spec page 5 ). In China and Japan it is also appropriate to use a measure such as a standard mass or weight held by chopsticks when consuming food; see par 47 - a processor coupled with the input to receive the data provided by the consumer and configured to obtain food energy data and food healthfulness data based on the at least one of food serving identification data and food serving nutrient data [servings = normalized; thus, “food energy” calculated based on “normalized” value]; see par 66 - food energy data is produced based both on the total food energy data, as well as on protein data representing the mass or weight of the protein content (represented as PROm) and dietary fiber data representing the mass or weight of the dietary fiber content (represented as DFm), of a candidate food serving. see par 97 – food energy intake can be “grams” of sugar [gram is example of “specific” in Applicant’s spec]).
[re-print of claim 36’s previous rationale for Nissila – previous rejection pages 28-29] - Both Nissila and Catt are directed to obtaining activity data from users (See Nissila par 29; Catt par 22) and thus are analogous art to the claimed invention. 1) Nissila discloses that there can be even a plurality of processors (See par 17-18). Catt improves upon Nissila by explicitly disclosing that the device can use wireless communication for remote analysis (See par 119). One of ordinary skill in the art would 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake and exercise instructions (See par 39, 65) in Nissila to further explicitly include 1) computers/processors communicating wirelessly; 2) estimating energy expenditure based on characteristics of the user; and 3) looking at “population” (par 36) of volunteers of data to improve the energy estimation as disclosed in Catt, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one 
Nissila, Catt, and Saulet are directed to obtaining activity data from users (See Nissila par 29; Catt par 22; Saulet par 63) and thus are analogous art to the claimed invention. Both Nissila and Saulet are directed to helping users reach target weights and generating food/diet intake and exercise instructions (See Nissila par 6; Saulet Abstract) and thus are analogous art to the claimed invention. Nissila discloses having a “database” for converting food intake amount into energy content (See par 23), “storing data” from a heart rate monitor for further processing (See par 27), and generating energy expenditure of a user in 710 as well as looking at food intake in 712 and looking at energy content from a database of the device (See par 55). Catt discloses using characteristic identifiers for dominant activities (see par 39) and having “look-up tables” for classifying the activities (see par 69, 75). Saulet improves upon the stored data and database of monitored data in Nissila and the activity data and use of “look-up tables” in Catt by explicitly disclosing using a referential database for nutritional recommendations based on characteristics (age) (see Saulet par 58-64) and types of activity of users (Saulet par 64). One of ordinary skill in the art would be motivated to further include an alternative form of data storage/database, as a referential database, to efficiently form diet/nutrition recommendations based on user information and improve upon the food/nutrition recommendations of Nissila (see par 32) and the energy estimates of Nissila and Catt. Moreover, self-referential databases are a known alternative form of databases, as stated in Wlaschin US 6,151,604, analyzed in Enfish v. Microsoft Corp, 118 USPQ.2d 1684 (Fed Cir. 2016).
 to further explicitly include a referential database that takes into account user characteristics (age) and activities (see Saulet), since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Nissila, Catt, Raviv, and Miller-Kovach are directed to helping users reach target weights and generating food/diet intake and exercise instructions (See Nissila par 6; Catt par 22; Raviv Abstract; Miller-Kovach 93 – healthfulness goals of physical activity level; par 94– ensure weight loss) and thus are analogous art to the claimed invention. 1) Nissila discloses “In this embodiment, the control unit 100 is configured to determine for the user food intake instructions providing a daily food intake amount having an energy content that is lower than the user's daily energy expenditure and exercise instructions that increase the user's energy expenditure. (See par 38). Nissila discloses using conversion formulae to compare energy expenditure and energy content to achieve different measurement units (See par 24). Nissila thus discloses some amount of food being intaken. Miller-Kovach improves upon Nissila, Catt, and Raviv by explicitly disclosing making recommendations in “pounds”, liters, grams, or kilograms in Miller-Kovach par 58 (which is a “specific” example from page 5); and also discloses 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake and exercise instructions (See par 24, 39, 65) in Nissila to further explicitly include 1) recommendations/food in various units/measurements as disclosed in Miller-Kovach, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and 

Concerning claim 40, 41, 42, 43 - Nissila discloses the limitations for the same reasons as claim 32-35 above [claims 32 and 40 are worded the same; claim 33 and 41 are worded the same; claims 34 and 42 are worded the same; claims 35 and 43 are worded the same; claim 32-35 apply Nissila and claim 40-43 also apply Nissila; independent claim 39 that claims 40-43 depend from have a different combination of references now – Nissila, Catt, and Saulet].
Claims 40-43 recite similar limitations as claim 32-35 and are rejected for the same reasons.

Concerning claim 62, Nissila and Benefield disclose:
The system of claim 39, wherein the predicted expenditure amount includes an amount of calories (Nissila par 31 looking at a user’s energy expenditure and that the difference of expending 12.5% more energy is “2450 kilocalories per week.”; See also Benefield par 17 - Additionally, physical activity and dietary service program 200 utilizes heart rate, intensity levels, physical activity data 149, and/or user information to calculate a number of calories burned (e.g., expended by the individual to perform the activity; See par 51, 54 - the calories burned are an approximation due to the lack of actual monitored data).

Concerning claim 67, Nissila and Benefield disclose:
Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized], or according to customary ways of consuming food in the relevant culture [food is example of resource type]. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms [disclosing examples of “specific” in Applicant’s spec of pounds, liters, grams), wherein the normalized-units amounts include quantities of serving sizes (Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized]; See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data).
It is obvious to combine Nissila and Catt and Miller-Kovach for the same reasons disclosed in claim 39.

Concerning claim 68, Nissila and Benefield disclose:
The system of Claim 9, wherein the specific-units amounts include amounts of mass (Miller-Kovach – see par 106 - One such recommendation is that a minimum of ten grams of dietary fiber be consumed by a person for every 1000 kcal consumed daily. In those embodiments in which it is presumed that a person consumes 1500 kcal daily, this translates to a recommended minimum of fifteen grams of dietary fiber on a daily basis.), and the normalized-units amounts include amounts of volume or quantities of pieces (Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, size or volume [disclosing normalized]; See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data).
It is obvious to combine Nissila and Catt and Miller-Kovach for the same reasons disclosed in claim 39.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348) and further in view of Saulet (US 2010/0198605) and Miller-Kovach (US 2015/0285776), as applied to claims 39-43, 62, and 67-68 above, and further in view of Raviv (WO 2016/065463).  
Concerning claim 45, Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Saulet discloses generating an alert if formulation of meals is not complied with. However, the content of the reminders/reports of Nissila, Catt, and Saulet do not include the following limitations:

Raviv discloses the limitations (Raviv – See page 8, 1st paragraph - The graph in figure 2 illustrates a personal diet reference model for a user with the goal of moderate weight loss of 1-2 pounds a week. The target level (f2c) provides the expected median range of triglyceride levels during every category of time during the day, for example the target triglyceride levels for this person to reach his goals in category of time (f2f) is in the range of 175 and 200; See page 8, 2nd-3rd paragraphs- trigger alerts based on upper threshold f2a of triglyceride levels and lower threshold f2b for diet and activity guidance to help the user balance his diet).
It would have been obvious to combine Nissila, Catt, Saulet, and Raviv for the same reasons as stated above with regards to claim 31 and 39. In addition, Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Raviv improves upon Nissila, Catt, and Saulet by explicitly disclosing alerts based on tri-glyceride threshold levels where the alerts are for diet and activity guidance (See page 8). One of ordinary skill in the art would be motivated to further include various notifications/messaging to efficiently communicate with users and improve the reminders as disclosed in Nissila. 
 to further explicitly include alerts based on data being outside of threshold amounts as disclosed in Raviv, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-35, 37-43, 45, 53-57, 59-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 23-45 of copending Application No. 15/851,598 in view of Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), Publicover (US 2017/0201779), Catt (US 
Claim 31 is rejected over claims 1-4 of the ‘598 application. Claim 31 of the ‘806 application recites various intervals and periods for metrics. Claims 2-4 of the ‘598 discuss various features with intervals and periods (especially claim 3). Independent Claim 1 and claims 2-4 together of the ‘598 application recites similar limitations, and any differences are disclosed by Nissila, Benefield, and Publicover (see 103 rejection of claim 1 above). The remaining limitations (e.g. comparing metrics, to increase correlation, and providing modified consumption instruction) are the same in both claim 1 of ‘598 and independent claim 31 of the ‘806 application.  
Claims 39, 46, and 53 recite similar limitations. These claims are rejected for the same reasons as claim 31. Claim 39 is rejected in view of Nissila, Catt, Miller-Kovach, and Saulet – where Saulet, makes obvious a self-referential database and self-referential identifiers.
Claims 32-35 and 37-38 are rejected over claim 1 of the ‘806 application for the same reasons as claim 31 above. The additional limitations of claims 32-35 and 37-38 are obvious as stated above in the 103 rejection over Nissila (US 2005/0004436) in view of Catt and Raviv/Saulet.
Claims 40-43, 45, 54-57, and 59-60 recite similar limitations as claim 32-35 and 37-38 and are rejected for the same reasons.
Claims 61-64 are rejected over claims 1 of the ‘598 application for the same reasons as claim 31 above. Claims 61-64 further recites that the “predicted expenditure amount” is in a certain unit (e.g. calories). This difference between the claims is obvious 
Claims 65-72 are rejected over claims 31-32 of the ‘598 application for the same reasons as claim 31 above. Claims 65-66 of the ‘806 recites the same limitations as claim 31-32. The additional limitations of claim 65-72 are obvious as stated above in the 103 rejection over Nissila, Benefield, and Publicover. Claims 67-68 depends from claim 39, and applies Miller-Kovach for those limitations in the rejection (see 103 rejection above).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to claim 39, Applicant argues that Miller-Kovach does not disclose “transforming the specific-units amount of each of the multiple resource types into a normalized-units amount of each of the multiple resource types based on one or more normalized-units amounts of one or more other resource types” because Miller-Kovach “looks at multiple types of resources (e.g., protein, carbohydrate, fat, and vegetables)” but does not transform a second specific amount of second resource type into second normalized based on “first resource type.” Remarks, page 23. In response, Examiner respectfully disagrees. First, the claim in claim 39 is about “transforming…each of the multiple resource types based on one or more normalized-units amounts of one or more other resource types.” There is no restriction or limitation on the intervening steps or th group of cheese/dairy; 5th group of breads and vegetables) by converting energy into whole number data for food servings based on “energy contribution of each of protein, content carbohydrate content, and fat content” (See par 40, 91). Miller-Kovach does the same operation as the claims in par 58, 161,66, 82 by converting energy into whole number data for food servings. Par 40 of Miller-Kovach explains that the “food energy content” of a candidate food serving is based on a human being’s metabolic efficiency in utilizing first and second nutrients as well as the “energy contribution” of each of its protein, carbohydrate, and dietary fiber content. The rejection shows how Miller-Kovach oar 49, 59, 105 looks at multiple types of resources (e.g. proteins, carbohydrates, fats vegetables) and the amounts (e.g. protein) (e.g. “each of the resource types”) are based in some manner on contributions of the other ones (e.g. carbohydrate, dietary fiber).
Applicant makes arguments regarding the double patenting rejection. Double patenting is focused on the difference between the two claim sets (here and in 15/851,598). However, that is not a persuasive argument for overcoming the double patenting rejection in this situation. Yes, the claims are different in scope. However, the differences in the claims are “obvious variants” in light of the references being applied in the double patenting rejection. Examiner suggests Applicant file a terminal disclaimer to overcome the double patenting rejection, in light of the similarity to the claims in 15/851,598. The double patenting rejection still stands at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619